Order entered January 25, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00740-CV

       IMC CAPITAL, LLC F/K/A IMCA CAPITAL, LLC, Appellant

                                       V.

                    ASCENTIUM CAPITAL, LLC, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-16177

                                    ORDER

      Before the Court is appellee’s January 21, 2021 unopposed second motion

for an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to February 22, 2021. We caution appellee that further extension

requests will be disfavored.


                                            /s/   CRAIG SMITH
                                                  JUSTICE